Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Bacon appeals the district court’s orders denying relief on his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bacon, No. 7:95-cr-00028-jct-1 (W.D.Va. Apr. 9, 2008; Aug. 19, 2008); see United States v. Lindsey, 556 F.3d 238, 243-45 (4th Cir.2009); United States v. Dunphy, 551 F.3d 247, 251 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.